—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated January 7, 2000, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
In opposition to the prima facie showing by the defendant New York City Transit Authority (hereinafter the Transit Authority) of entitlement to judgment as a matter of law, the plaintiff and the defendant City of New York raised an issue of fact as to which defendant was responsible for maintaining the area where the plaintiff allegedly fell and sustained injuries. The motion by the Transit Authority was thus properly denied. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.